Citation Nr: 1042732	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), 
depression, and anxiety, including as secondary to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1989 to 
August 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

The Veteran testified before the undersigned at a hearing in 
August 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, a remand is necessary for further development.  

Post-service medical records show diagnoses of PTSD, depression, 
and anxiety.  VA mental health treatment records dated November 
2006 through January 2007 indicate that the Veteran reported that 
his symptoms began following his service in Desert Storm; the 
Veteran's personnel records confirm that he was stationed in 
Saudi Arabia from November 1990 to April 1991.  The Board finds 
that the Veteran is competent to testify regarding the onset of 
his symptoms and that his statements are also credible.  

A stressor statement from the Veteran dated in May 2007 reveals 
that he was afraid that he would not return home from Desert 
Storm.  He indicated stressors of chemical attack alerts; seeing 
an American A-10 nose dive toward him, not knowing if he was 
being mistaken as a foe instead of a friend; seeing the sky lit 
up from combat; and having something blown up over his head.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  With regards to the corroboration of stressors, the 
Board observes the recent amendment to 38 C.F.R. § 3.304 
concerning stressors based on a Veteran's "fear of hostile 
military or terrorist activity."   

The amendment provides that if a stressor claimed by a Veteran is 
related to the Veteran's "fear of hostile military or terrorist 
activity" and a VA or VA-contracted psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor so 
long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, . . . , and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

In this case, the new amendment appears to apply to the Veteran's 
reported stressors, since the Veteran indicates that he was 
afraid of hostile military activity.  The Veteran's personnel 
records show that he worked in vehicle maintenance.  The Board 
finds that the Veteran's reported stressors are consistent with 
the circumstances, conditions, or hardships of his service in 
Saudi Arabia.  In light of the applicability of the amendment, 
the Board finds that a new VA examination is necessary to 
determine if the Veteran's reported stressors are adequate to 
support a diagnosis of PTSD.  The Board observes that the Veteran 
was previously afforded a VA examination in July 2006; at that 
time he was diagnosed with major depression, although no medical 
opinion was provided as to the etiology of that disorder.  
Furthermore, since the Veteran credibly reported that his 
psychiatric symptoms began when he returned from service, even if 
a VA examination does not reveal a diagnosis of PTSD, the Board 
finds that a medical opinion is necessary to determine whether 
the Veteran has any other acquired psychiatric disorder, to 
include depression and anxiety, that are related to his military 
service.  Moreover, the Veteran has also testified that he 
believes that his psychiatric disorders are secondary to his 
service-connected disabilities.  Therefore, the examiner should 
also provide an opinion as to whether any diagnosed psychiatric 
disorder is secondary to any of the Veteran's service-connected 
disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran submitted another stressor statement in 2008.  In 
that statement, he indicated that in January 1991 his unit 
experienced what was thought to be indirect fire, as a missile 
was intercepted.  He identified his unit as the 530th Maintenance 
Company.  Considering that he has identified a particular month, 
efforts should be made to obtain his unit records.

Finally, the Board notes that the Veteran has not been notified 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) with regards to his claim of service connection as 
secondary to his service-connected disabilities.  On remand, the 
Veteran should receive proper notification, which must include 
information concerning claims of service connection on a 
secondary basis.  The Veteran should also be apprised of the 
amendment to 38 C.F.R. § 3.304 concerning stressors based on a 
Veteran's "fear of hostile military or terrorist activity."

The Board also notes that the Veteran testified that he continued 
to receive treatment at the VA Medical Center (VAMC) Beckley, 
West Virginia.  The most recent records are dated in January 
2007.  On remand, updated treatment records dated since January 
2007 should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  
Specifically, the AMC must notify the 
Veteran and his representative of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claim of service connection for an 
acquired psychiatric disorder as secondary 
to service-connected disabilities; (2) 
that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 
C.F.R. § 3.159(b);  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The notice to the Veteran must also 
apprise him of the recent amendment to 38 
C.F.R. § 3.304 concerning stressors based 
on a Veteran's "fear of hostile military 
or terrorist activity."

2.  Request the unit records for the 530th 
Maintenance Company for the month of 
January 1991 from the U.S. Army and Joint 
Services Records Research Center (JSRCC).

3.  Obtain the Veteran's treatment records 
from the Beckley, West Virginia VAMC dated 
since January 2007.

4.  After receiving a response from the 
JSRCC, if any, and the Veteran's VA 
treatment records, schedule him for a VA 
psychiatric examination.  The claims file 
should be reviewed by the examiner.

The examiner should review the Veteran's 
claims file, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets the 
diagnostic criteria for PTSD, depression 
and/or anxiety.

With regards to a diagnosis of PTSD, the 
examiner should identify the specific 
stressor(s) underlying any diagnosis of 
PTSD, and should comment upon the link 
between the current symptomatology and the 
Veteran's reported in-service stressors.  
Specifically, the examiner should opine as 
to whether the Veteran's fear of hostile 
military activity is adequate to support a 
diagnosis of PTSD.

With regards to a diagnosis of depression 
and/or anxiety, the examiner is requested 
to provide an opinion as to whether it is 
related to his military service or to any 
of his service-connected disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or 
"unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound as it is to find in favor of that 
conclusion as it is to find against it.  A 
complete rationale should be provided for 
all opinions expressed.  


5.  After undertaking any other development 
deemed appropriate, the AMC should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

